PER CURIAM;
The judgment of the Supreme Court in Carter v. West Feliciana Parish et al., 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477, Nos. 944 and 972, opinion dated January 14, 1970, reversing the judgment of this court in the within matters rendered sub nom. Singleton v. Jackson Municipal Separate School District et al., 419 F.2d 1211, No. 26285, et al., opinion dated December 1, 1969, with respect to the deferral of student desegregation beyond February 1, 1970 is made the judgment of this court. All other provisions of the order of this court in Singleton shall remain of full force and effect. The mandate of this court shall issue forthwith.
This order is issued subject to the right of any member of the court to file a separate opinion.